Case 1:12-cv-01466-ALC Document 40 Filed 08/26/19 Page 1 of 2

   

RICT
FILED

    
    

KE 06
UNITED STATES DISTRICT COURT

SOUTHERN DIVISION OF NEW YORK AUG 26 2019

 

    

UNITED STATES OF AMERICA, STATE OF NY:
OF NEW YORK 3

ex rel. Clifford Weiner,

S.D,

Plaintiff, Docket No.: 12-CV-1466

VS.

 

 

 

SIEMENS AG, SIEMENS CORPORATION,
SIEMENS

INDUSTRY, SIEMENS SCHLESINGER
ELECTRIC, LLC, JOHN DOE’S 1-100 and
JANE DOE CORPORATIONS 1-100

Defendants.

 

 

The motion of Tara M. McCluskey, Esq., of The Law Offices of Sean R. Callagy, Esq.,
LLC, for admission to practice Pro Hac Vice in the above captioned action is granted.
Applicant has declared that he is a member in good standing of the bar of the state of the

New Jersey Supreme Court and that her contact information is as follows

Tara M. McCluskey, Esq.

The Law Office of Sean R. Callagy, Esq., LLC
Mack-Cali Centre Ii

650 From Road, Suite 565

Paramus, NJ 07652

Telephone: (201) 261-1700

Facsimile: (201) 549-6311
Tmecluskey@callagygroup.com

Counsel for Plaintiff

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Clifford Weiner in the above entitled action;

 

 
Case 1:12-cv-01466-ALC Document 40 Filed 08/26/19 Page 2 of 2

IT 1S HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including
the Rules governing discipline of attorneys. If this action is assigned to the Electronic Case
Filing (ECF) system, counsel shall immediately apply for an ECF password at apply for an ECF

PASSWORD.

DatedMareh V2 , 2012 7

United States District btasisivate

 

 

 
